Hall, Judge.
I collect from the evidence and the charge of the Court upon it, that it was the opinion of the Judge that the defendant was entitled to some compensation for collection. I think when the plaintiff, in his own person, applied to the clerk for the money, it was a countermand of any agency which the defendant would have otherwise had to collect the money. Although the defendant had received the bond to collect its amount as agent of the plaintiff, the plaintiff might at any time discharge him from that agency, though at the time of such discharge he would stand indebted to him for any services he might have rendered previous to that time. I think the rule for a new trial should be made absolute.
The rest of the Goui’t concurring,
Judgment reversed.